 1                                                                  JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No. 2:19-CV-00898 (VEB)
 9
     GRISELDA PATTERSON,
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
13
     Social Security,
14
                           Defendant.
15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17

18   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                    JUDGMENT – PATTERSON v SAUL 2:19-CV-00898-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 31st of October, 2019

 4

 5                                /s/Victor E. Bianchini
                                  VICTOR E. BIANCHINI
 6                            UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                    JUDGMENT – PATTERSON v SAUL 2:19-CV-00898-VEB
